PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/270,259
Filing Date: 7 Feb 2019
Appellant(s): The Regents of the University of California



__________________
Joseph R. Baker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/1/22 appealing from the Office action mailed 4/30/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/30/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
a. The rejection of Claims 62-72 over the combination of Freeman and Pap should be reversed because the Examiner has failed to provide a valid motivation.
Appellant argues, beginning on page 7 that the Examiner has failed to provide a valid motivation for the combination of Freeman and Pap.  Specifically, Appellant argues that one of ordinary skill in the art would not have looked to Pap to increase Freeman’s temperature of oxidation because Pap described the thermal oxidation of porous silicon layers, and is not relevant to thermal oxidation of porous silicon particles. Appellant further argues that Freeman does not teach that their particles were not sufficiently oxidized by their treatment temperature, and further that extent of oxidation should be varied in any way for any reason.
In response, Freeman teaches that oxidation of the silicon-containing material increases its stability and thus increases is residence time (page 7, line 10; page 13, lines 3-6), i.e., that oxidization is associated with stability. Freeman performs oxidation through thermal oxidation, i.e., oxidation in air (an oxidizing environment) at 300 °C (page 14, lines 14 and 15). Freeman only uses an oxidation temperature of 300 °C. However, Pap teaches that the extent of oxidation increases as the oxidation temperature increases (Figure 2), i.e., the extent of oxidation is ~10% at 200 °C, whereas it is ~50% at 600 °C (Table II). Pap shows high oxidation at 600 °C (Example II, Figure 2) and also utilizes an even higher oxidation temperature of 800 °C (Table I). Therefore, one of ordinary skill in the art would have been motivated to use a higher oxidation temperature, i.e., 800 °C, to increase the extent of oxidation and increase the stability of the silicon material of Freeman. Freeman clearly and explicitly teaches that oxidation of the silicon-containing material increases its stability and thus increases is residence time (page 7, line 10; page 13, lines 3-6), i.e., that oxidization is associated with stability. This provides clear motivation to increase the extent of oxidation. Pap clearly teaches that the extent of oxidation increases as the oxidation temperature increases (Figure 2) and thus provides the means to increase the oxidation of the particles of Freeman. While Pap perform their testing on layers of silicon, they do not teach away from other structures (i.e. particles), and given that both Pap and Freeman disclose thermal oxidation of porous silicon, one of ordinary skill in the art would understand the process and temperatures to be applicable to particles. Appellant’s arguments do not provide any reasoning or rationale for why one of ordinary skill in the art would not have reasonably expected that applying a higher temperature to the composition of Freeman would result in increased oxidation with accompanying benefits on stability, given the clear teachings of Freeman and Pap. Rather, Appellant’s arguments are based on a mechanistic description of what appears to be Appellant’s motivation to change the temperature of oxidation. Appellant is reminded that the motivation used by the Office to combine references need not be the same as that of Applicant. A clear motivation was provided by the combination of Freeman and Pap to arrive at the claimed composition, and Appellant’s arguments and declarations do not address this motivation, which forms the basis for rejection. 


b. The rejection of Claims 62-72 over the combination of Freeman, Pap, and Rosenfeld should be revered because Pap teaches away form the claimed compositions. 
Appellant argues on page 10 that Pap discloses an abrupt morphology change at oxidation temperatures above 600 °C, with a decreased surface roughness and a partially fused surface.  Appellant argues that a person of ordinary skill in the art would avoid oxidation temperatures higher than 600 °C.  In response, Pap does not teach away from oxidation at 800 °C and a crystalline structure is not claimed.  Pap teaches porosity of the samples decreases (e.g. page 1, column 2) however the material remains a porous material comprising silicon dioxide, as required by the claims and used in Freeman.  As described supra, Pap teaches that the extent of oxidation increases as the oxidation temperature increases (Figure 2), i.e., the extent of oxidation is ~10% at 200 °C, whereas it is ~50% at 600 °C (Table II). Pap shows high oxidation at 600 °C (Example II, Figure 2) and also utilizes an even higher oxidation temperature of 800 °C (Table I). Pap does not teach away from higher oxidation temperatures, and one of ordinary skill in the art would have been motivated to achieve increased oxidation extent as Freeman teaches that oxidation of the silicon-containing material increases its stability and thus increases is residence time (page 7, line 10; page 13, lines 3-6). 

c. The rejection of Claims 62-72 over the combination of Freeman and Pap should be reversed because the Examiner failed to properly consider evidence of unexpected results.
Appellant argues on page 11 that even if it is found that a prima facie case for obviousness has been met, the Examiner has failed to properly consider the Appellant’s rebuttal evidence. As noted by the Federal Circuit, objective evidence of nonobviousness must always play a critical role in an obviousness analysis. Such evidence "is not just a cumulative or confirmatory part of the obviousness calculus but constitutes independent evidence of nonobviousness." ( Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1365 (Fed. Cir. 2008)). Indeed, objective evidence "can be the most probative evidence of nonobviousness in the record, and enables the court to avert the trap of hindsight." (Crocs, Inc. v. Int'l Trade Comm'n, 598 F.3d 1294, 1310 (Fed. Cir. 2010) (internal quotation marks omitted)). With respect to the instant application, Appellants provided two separate pieces of objective evidence to demonstrate the unexpectedly favorable properties of the claimed silicon-containing material having been heated in an oxidizing environment at a temperature above 600 °C and comprising a plurality of pores. Specifically, Appellants provided the declaration from inventor Dr. Michael Sailor, together with a scientific publication from his laboratory at the time of the invention (Cheng et al. (2008) Br. J. Ophthalmol. 92:705-11 ("Cheng")) that compares the intravitreal properties of porous silicon-containing particles oxidized at a temperature above 600 °C to those oxidized for much longer times at 220 °C. However, this argument is not persuasive. First, a finding of unexpected results must be based on a comparison with the closest prior art, and any significant difference in structure from the closest prior art has to be accounted for when making such a comparison. See MPEP 716.02. No such comparison has been made in Appellant’s arguments. Freeman teaches an oxidation temperature of 300 °C while the temperature of Cheng is 220 °C for 24 hours.  Additionally, as described in the rejection, Freeman and Pap render obvious the claimed structure. Properties derived from an obvious structure do not render non-obvious an otherwise obvious structure, even if the properties were not recognized by the prior art. See MPEP 2145 II.  Second it is not surprising that different oxidizing temperatures result in different material properties, as this is taught by Pap as described supra. 
Appellant argues that one of ordinary skill in the art at the time of invention would not have looked to Pap to increase Freeman’s temperature of oxidation of porous silicon particles because even in view of the teaching of Freeman and Pap, one of ordinary skill in the art would not have been aware of the fundamental differences in structure and function of porous silicon oxidized at high temperature and would not have understand how those differences in structure and function would affect the adsorption of drugs to the particles, the long-term stability of those particles in animal vitreous fluid, and the lack of toxicity of the particles. Although Pap discloses higher-temperature thermal oxidation of porous silicon it in no way predicts that particles oxidized at higher temperatures would have such surprisingly long residence times or display such remarkably low levels of surface degradation. Additionally, the combination of references does not predict the low toxicity observed for the claimed composition. In response, this does not overcome the rejections of record. First, as described in the rejection, Freeman clearly and explicitly teaches that oxidation of the silicon-containing material increases its stability and thus increases is residence time (page 7, line 10; page 13, lines 3-6), i.e., that oxidization is associated with stability. This provides clear motivation to increase the extent of oxidation. Pap clearly teaches that the extent of oxidation increases as the oxidation temperature increases (Figure 2) and thus provides the means to increase the oxidation of the particles of Freeman. Appellant’s declaration does not address these teachings, particularly the explicit teaching of Freeman that is used as the actual basis for rejection. Appellant’s declaration does not explain why even after reading Freeman and Pap including the text cited above, one of ordinary skill would still not have reasonably expected that increasing the oxidation temperature would increase the extent of oxidation and thus provide the benefit clearly described by Freeman. Regarding the other properties described by Appellant such as stability in vitreous fluid and lack of toxicity, Appellant is reminded that the motivation used by the Office to combine references need not be the same as that of Applicant. In this case, a clear motivation was provided by Freeman and Pap to increase the oxidation temperature when preparing the particles of Freeman. Thus, it is not necessary for Freeman and Pap to predict long residence times of the particles in the vitreous or to predict low toxicity.
	
II Double Patenting
	It is noted that copending application 15/804,856 is now US 11,241,380.
Appellant argues on page 14 that the copending (now patented) claims are not obvious over Freeman either alone or in combination with Pap and Rosenfeld for the reasons already stated. In response, the Examiner maintains their position as described above.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICOLE P BABSON/Primary Examiner, Art Unit 1619     
                                                                                                                                                                                                   Conferees:

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.